Order of Onondaga County Court modified to the extent of granting plaintiff leave to replead and as modified affirmed, without costs of this appeal to either party. See Memorandum filed in companion case of Neider v. United States Hoffman Mach. Corp. (2 A D 2d 827). All concur. Motion to dismiss appeal denied. (See Civ. Prac. Act, § 623, subd. 2.) (Appeal from an order of Onondaga County Court affirming a judgment of Syracuse Municipal Court dismissing the complaint in an action by an employee to recover severance pay.) Present — MeCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.